Citation Nr: 0835390	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1969.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

In May 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.

As part of a December 2004 decision/remand signed by the 
undersigned, the issues concerning a low back disorder and 
PTSD, previously having been finally denied, were reopened.  
As such, the Board has styled these issues as indicated on 
the title page.  The reopened claims, and those for service 
connection for hepatitis C, bilateral hearing loss, and 
tinnitus, were remanded to the RO for further development at 
that time.  

The Board observes that in May 2003 the veteran raised a 
claim for service connection for "neck injuries."  As this 
issue has yet to be developed for appellate review it is 
referred to the RO for initial development and adjudication.

The issue of entitlement to service connection for a low back 
disorder being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has PTSD.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hepatitis C is related to the veteran's period of active 
military service.

3.  Bilateral hearing loss is not shown by competent and 
objective medical evidence to be related to service, and a 
compensably disabling sensorineural hearing loss was not 
manifested within one year of separation from active duty.

4.  The objective and probative medical evidence of record 
preponderates against a finding that tinnitus was 
demonstrated in service, and it is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  Bilateral hearing loss was not incurred or aggravated in-
service, and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2001 and March 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, and while the veteran 
was so advised in March 2005, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008.  A May 2006 supplemental statement of 
the case (SSOC) provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  The claims were readjudicated in the May 2006 SSOC.  
There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.



II. Factual Background

The service medical records include the Report of Medical 
Examination conducted at the veteran's May 1968 pre-induction 
examination.  Concerning the claimed disorders now on appeal, 
clinical evaluation was completely normal.  A January 1969 
sick call treatment record notes findings of a cold and ear 
infection.  Audiometric examination occurring at the 
veteran's separation examination in July 1969 did not reveal 
bilateral hearing loss. 

Review of the veteran's DD 214 MC shows that his military 
occupation was that of a court reporter.  

Post service, the report of a private evaluation performed by 
a social worker, and dated in April 1993, shows that the 
veteran cited incurring physical and mental abuse by drill 
instructors, including having to drink from toilets.  He 
mentioned that a fellow recruit committed suicide due to the 
abuse.  He described seeing "mutilated bodies" returned 
from Vietnam.  PTSD was diagnosed, attributed to 
psychological and physical trauma suffered during the Vietnam 
era.  Delusional and depressive disorders were also 
diagnosed.  

Review of the report of a March 1994 VA examination shows 
that the examining physician concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  Instead, the 
diagnoses included alcohol dependence and schizotypal 
personality disorder.

An October 2000 private pure tone audio report shows the 
presence of bilateral hearing loss, as defined in 38 C.F.R. 
§ 3.385.  

A typed and unsigned "buddy" statement from R.C., received 
by VA in February 2001, shows that he claimed to have been 
the veteran's squad leader in boot camp and infantry 
training.  He claimed that the veteran was physically abused 
by several sergeants.  

The report of a September 2001 VA liver, gall bladder, and 
pancreas examination shows that the veteran's claims file was 
reviewed in conjunction with the examination.  He complained 
of being beaten during boot camp, and being forced to drink 
from toilets.  He claimed that a physician had attributed his 
hepatitis C to this abuse.  Hepatitis C was not diagnosed.  

The veteran also was afforded a VA ear, nose, and throat 
(ENT) examination in September 2001.  Hearing loss, as 
defined by VA, was found on clinical examination.  The ENT 
physician commented that the audiogram showed no evidence of 
sensorineural high frequency loss to substantiate trauma-
induced hearing loss.  Subjective complaint of tinnitus could 
be associated with mild degree of hearing loss as shown in 
both ears in lower frequency range.  This, however, added the 
examiner, was not likely to be related to acoustic trauma 
because of the absence of high frequency hearing loss in both 
ears.  

The veteran was afforded a VA audiometric examination in 
October 2001.  The audiologist noted that the veteran's 
claims file was reviewed.  The veteran provided a history of 
military noise exposure.  He denied post service noise 
exposure.  The veteran also complained of bilateral tinnitus.  
Audiology testing showed bilateral hearing loss, as defined 
by 38 C.F.R. § 3.385.  The examiner pointed out that the 
veteran's discharge examination showed normal hearing as 
defined by VA.  See 38 C.F.R. § 3.385.  He added that the 
veteran's current hearing loss was not related to military 
service.  The examiner also mentioned that the complaints of 
tinnitus were only related to service by the history provided 
by the veteran.  

The report of a VA PTSD examination dated in October 2001 
shows that the veteran again recited to the examiner the 
previously discussed claimed in-service stressors.  The 
claims folder was reviewed by the examiner.  Following 
complete psychological examination of the veteran, to include 
certain specific testing, the examiner provided a diagnosis 
of malingering of psychiatric symptoms.  PTSD was not 
diagnosed.  

A December 2001 VA Form 119, Report of Contact, shows that a 
VA employee spoke to R.C., the person who purportedly 
submitted the above-discussed written "buddy" statement in 
February 2001.  R.C. denied typing or writing the statement.  
He added that he never witnessed the veteran being beaten.

A January 2002 letter from a private physician, Dr. H.D.J., 
shows that the veteran tested positive for hepatitis C in 
October 1997.  Another letter from this physician, also dated 
in January 2002, indicates that the veteran tested positive 
for hepatitis C in July 2001.  

A private audiogram report dated in January 2002 shows 
bilateral hearing loss, as defined by VA.  The examiner 
commented that the veteran had moderate sensorineural hearing 
loss, "at least partially due to noise exposure."

The report of an August 2002 private psychological evaluation 
shows that the veteran at that time related to the examiner 
stressors he claimed he incurred while in the military.  
These included being physically beaten and made to drink from 
toilets.  Major depression and PTSD was diagnosed.  The 
examiner did not indicate he had an opportunity to review the 
veteran's claims folder.  The examiner supplied an addendum 
in May 2004, indicating that the veteran continued to 
manifest PTSD symptoms.  The veteran had also informed him 
that a fellow Marine, R.C., was sexually abused by a drill 
instructor during boot camp.  The veteran claimed that R.C. 
had committed suicide while on leave immediately after boot 
camp.  

A private psychological evaluation report dated in April 
2004, and completed by a licensed psychologist, L.S.F., 
supplied a diagnosis of PTSD.  VA was later informed that 
L.S.F. was disciplined (reprimanded) by the State of 
Tennessee Department of Health in 2005 for unprofessional, 
dishonorable, or unethical conduct.  

Numerous written lay statements on file, associated with the 
record in May 2004, essentially attest to the veteran's 
provided history of physical abuse in service.  

The report of a VA psychiatric examination dated in December 
2005 shows that the examiner had an opportunity to review the 
veteran's claims folder, albeit after the examination had 
been conducted.  He noted that this review did not change the 
conclusion supplied.  The veteran again recited his 
previously described in-service stressors, to include the 
claim that a fellow marine took his own life shortly after 
boot camp.  Following the comprehensive examination, the 
examiner opined that it could not be established that the 
veteran had PTSD.  

The veteran was also afforded a VA audiometric examination in 
December 2005.  The examiner is shown to have had an 
opportunity to review the extensive medical claims file.  The 
examiner opined that the veteran's current hearing loss had a 
post-service onset, was not related to acoustic trauma in the 
military, nor was it the result of any in-service ear 
infections.  The examiner also observed that the private 
opinion of January 2002, discussed above, in which the 
examiner opined that the veteran had hearing loss which was 
"at least partially due to noise exposure," did not 
distinguish between in-service or post-service noise 
exposure.  He also noted that the opining private physician 
apparently did not have access to the veteran's claims file 
in the course of the examination.  The VA examiner opined 
that it was less likely than not that the veteran's hearing 
loss was related to his military service, including ear 
infections in service.  He added that nothing in the 
veteran's claims folder indicates that his tinnitus was 
related to service, and to relate it to service would call 
for speculation.  

The veteran is also shown to have been afforded a VA 
examination in December 2005 at which time the veteran's 
hepatitis C claim was to be addressed.  At the time of the 
examination the examiner did not have access to the veteran's 
claims file but he subsequently did.  The veteran was noted 
to have a tattoo he got while in the Marines, and claimed to 
have been inoculated with a vaccine gun.  He denied having a 
job where he was exposed to blood.  He also denied having 
intercourse with anyone who was an intravenous (IV) drug 
user.  He did indicate that he was beaten on several 
occasions by drill instructors in the Marines.  He denied 
having been struck be a bloody object.  Hepatitis C was 
diagnosed.  

An addendum report, supplied one week later by the recent VA 
examiner and also dated in December 2005, shows that the 
examiner noted that the record did not have enough 
information to possibly respond to the question of how the 
veteran's hepatitis C was acquired without resorting to 
speculation.  

As of March 2008, VA's AMC was attempting to verify the 
veteran's claimed stressors.  See letter to United States 
Marine Corps Headquarters in Quantico, Virginia.  

An April 2008 response from the Personnel Management Support 
Branch of the Marine Corps Headquarters in Quantico, 
Virginia, shows that the veteran was in the same recruit 
battalion as the fellow marine he claimed killed himself 
after boot camp due to being sexually abused.  However, it 
could not be substantiated that the Marine had in fact shot 
himself.  (The Board does note that, what purports to be a 
notarized statement from this Marine's mother, while not 
dated, and received by VA in April 2005, indicates that he 
shot and killed himself after returning home from his Marine 
Corps training.)  The Marine Corps letter also specifically 
indicated the names of the three staff sergeants in question.  
It was also noted that any derogatory information pertaining 
to three Sergeants named by the veteran as having had 
physically abused him in boot camp would be on file at the 
National Personnel Records Center in St. Louis, Missouri.  
The letter also noted that anecdotal incidents, although they 
may be true, are not researchable.  It was also noted that 
other information concerning the veteran's unit should be 
contained in the command chronologies submitted by his unit, 
and that these records should be requested from the Marine 
Corps Grey Research Center Archives.  

III. Legal Analysis
 
A. Laws and Regulations

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.



1. PTSD

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in- service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM- IV).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Following a careful review of the veteran's claims folder, 
the Board finds that, while acknowledging that private 
medical records, dated in April 1993, August 2002, and April 
2004, include diagnoses of PTSD, the Board is of the opinion 
that the preponderance of the competent and most probative 
medical evidence is against finding a current diagnosis of 
PTSD.  

With respect to these above-mentioned diagnoses of PTSD, they 
do not appear to have been based on a consideration of the 
entire stressor history that, parenthetically, lacks even a 
modicum of specific and verifiable information, provided to 
the Board.  Moreover, none of these three cited diagnoses of 
PTSD is shown to have been reached after a review of all of 
the evidence of record.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Contrary to the above-mentioned private examination reports, 
the VA psychiatric examinations conducted in October 2001 and 
December 2005 were both essentially prepared after the 
respective examiners considered all of the evidence of 
record, and examined the appellant.  Significantly, based on 
this review of all of the evidence, each VA examiner 
determined that the appellant did not meet the criteria for a 
diagnosis of PTSD.  Because these reports are more thorough 
than the above-cited three private medical reports, the 
requirements under 38 C.F.R. § 3.304(f) have not been met in 
this case.

The appellant's claim for service connection for PTSD fails 
on the basis that the preponderance of the competent and 
probative medical evidence is against finding that he 
currently suffers from PTSD due to a verified in-service 
stressor.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. at 225.

Although the appellant has asserted that he has PTSD due to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Espiritu, supra.  

2. Hepatitis C

The veteran also contends that he has hepatitis C which was 
incurred in service.  As noted above, he has claimed that he 
developed hepatitis as a result of the incurrence of one or 
more of the following:  his being forced to drink toilet 
water, being physically beaten, and his having been 
inoculated with a vaccine gun, all during his military 
service.  

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, hepatitis C or any liver 
disorder nor was a liver abnormality reported when the 
veteran was examined for discharge in July 1969.

Post service, private medical records show that the veteran 
was first diagnosed as having hepatitis C in October 1997.  

More recent VA medical records, specifically, the report of a 
December 2005 VA examination, shows that the veteran 
currently has hepatitis C.  

The veteran has contended that service connection should be 
granted for hepatitis C.  Although the evidence shows that 
the veteran has hepatitis C, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his viscera were normal on separation 
from service and the first post service evidence of record of 
hepatitis C is from 1997, almost 30 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's hepatitis C to 
service or any incident of service has been presented.

3. Bilateral Hearing Loss

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when:  (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for hearing impairment.

The veteran's service medical records do not reveal any 
evidence of bilateral hearing loss.  Indeed, bilateral 
hearing loss, as defined by VA, was not clinically presented 
prior to 2000, more than 30 years after the appellant's 
separation from active duty.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

A VA examiner in October 2001, following his review of the 
claim folders and examination of the veteran, opined that the 
veteran's hearing loss was not related to his military 
service.  Another VA examiner, in December 2005, also after 
having had the opportunity to review the record and examine 
the veteran, opined that the veteran's current hearing loss 
had a post-service onset, was not related to acoustic trauma 
in the military, or the result of any in-service ear 
infections.  

The Board does observe that review of the private audiogram 
report dated in January 2002 shows that the examiner opined 
that the veteran had moderate sensorineural hearing loss, 
"at least partially due to noise exposure."  Significantly, 
this opinion is shown to have been solely based on the 
veteran's history, and the private physician is not shown to 
have referenced his consideration of the veteran's claims 
folders, to particularly include the service medical records.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. at 348.  The United 
States Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Significantly and as 
previously noted, the VA examiner in December 2005 observed 
that the private opinion of January 2002 did not distinguish 
between in-service or post-service noise exposure.  

Conversely, multiple VA examiners, after having had the 
opportunity to review the complete medical record and 
following their clinical examinations of the veteran, opined 
that, while the appellant had a hearing loss as defined by VA 
at 38 C.F.R. § 3.385, this diagnosed hearing loss was not 
etiologically related to his military service.  The October 
2001 and December 2005 VA examiners made mention of the fact 
that the veteran did not have hearing loss at his military 
separation examination.  This reference to findings made at 
separation strengthens the probative value of the VA 
examiners' findings.

In summary, as a bilateral hearing loss was not shown in 
service or for many years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  As 
such, the claim must be denied.

4. Tinnitus

Initially, the Board notes that the more than 30 years from 
the veteran's July 1969 separation from active duty to the 
first reported complaints of tinnitus in 2001 is too remote 
in time to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Given the above facts, the Board's analysis will focus on 
whether tinnitus is related to military service.  In this 
regard, while diagnoses of tinnitus are of record, the record 
is devoid of a medical opinion which directly relates the 
veteran's claimed tinnitus to his military service.  Indeed, 
in September 2001 a VA examiner opined that the veteran's 
claimed tinnitus disorder was not likely related to acoustic 
trauma, in the sensorineural hearing loss was not shown.  
Also, as noted, a VA examiner in December 2005, after 
examining the veteran and reviewing the evidentiary record, 
opined that no evidence of record related the veteran's 
tinnitus to service, and to find otherwise would require him 
to resort to speculation.  The Board may not base its 
decision on speculation.  38 C.F.R. § 3.102.

The Board has not overlooked arguments supplied on behalf of 
the veteran throughout this appeal period.  Lay witnesses can 
also testify as to the visible symptoms or manifestations of 
a disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Lay statements as to the origins of a current 
disability, however, are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (2006)

There is no competent evidence linking tinnitus to service, 
and as noted, the separation medical examination is negative 
for complaints or findings of tinnitus.  Accordingly, after 
considering all of the evidence of record, the Board 
concludes that the weight of the evidence is against finding 
that the veteran has service-related tinnitus.  Hence, 
service connection is denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  

5. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his, and his relatives' and 
friends'(others') statements, because as laypersons they are 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, neither the veteran nor others as 
lay persons have been shown to be capable of making medical 
conclusions, thus their statements regarding causation are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. at 
495; see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the veteran does 
not assert, that he or the others have had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed PTSD, hepatitis C, bilateral hearing 
loss, and tinnitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed PTSD, hepatitis C, bilateral hearing loss, 
and tinnitus.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for PTSD, hepatitis C, bilateral hearing loss, and 
tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection PTSD, 
hepatitis C, bilateral hearing loss, and tinnitus is not 
warranted.


ORDER

Service connection for PTSD, hepatitis C, bilateral hearing 
loss, and tinnitus is denied.  


REMAND

Unfortunately, concerning the issue of entitlement to service 
connection for a low back disorder, a remand is required in 
this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  It appears 
that some of the development requested in the Board's 
December 2004 remand was not completed by the December 2005 
VA examiner.  See Stegall v. West, 11 Vet. App.  (1998).

Relevant facts relating to this issue include the veteran's 
service medical records which include the Report of Medical 
Examination conducted at his May 1968 pre-induction 
examination.  Concerning the claimed back disorder, clinical 
evaluation was completely normal.  As part of a May 1968 
Report of Medical History completed by the veteran he denied 
having had back problems.  A June 1968 health record includes 
a finding of a need to rule out intrinsic low back or hip 
disease.  A sick call record, also dated in June 1968, shows 
complaints of low back pain.  

A March 1969 clinical record shows complaints of recurrent 
low back pain.  X-ray examination showed lumbar 
spondylolysis, described as existing prior to service 
enlistment.  A physical evaluation board was to be convened.  
A later dated March 1969 Medical Board report shows that the 
veteran provided a history of first developing back pain in 
high school after being tackled while playing football.  He 
denied any symptoms until falling from a rope during boot 
camp.  The Medical Board found that the veteran did not meet 
the minimum standards for enlistment or induction, and that 
he was unfit due to spondylolysis L5-S1, and that the 
disorder was neither incurred in nor aggravated by the 
veteran's period of active service.  Discharge was 
recommended.  An April 1969 Medical Board Report Cover Sheet 
shows a primary diagnosis of spondylolysis L5-S1.  The 
condition was determined to have existed prior to his service 
entry and to not have been aggravated by such service.  The 
veteran declined a hearing before a physical evaluation board 
in April 1969.  The veteran was recommended for a physical 
disability discharge.  Lumbar spine spondyloythesis was 
diagnosed in the course of the veteran's July 1969 discharge 
examination.  

A post service January 1970 VA X-ray report shows a diagnosis 
of lumbar spine spondylolisthesis, described as very minimal.  

A March 1970 statement from a private physician notes that 
the veteran was examined in August 1967 for a football 
physical, at which time the examination was negative.  

A VA physician opinion, dated in January 1971, shows that he 
found that upon review of X-ray films dated in 1968, 1969, 
and 1970, all showed the presence of spondylolisthesis.

A September 1978 private orthopedic examination report shows 
that the veteran incurred a work-related back injury in 
August 1977.  The diagnoses included contusion and sprain of 
the lumbar spine, by history; spondylolisthesis L5-S1, Grade 
I; and functional overlay, conversion type.  

A November 1978 private medical record notes a diagnosis of 
acute and chronic back pain.  

A January 1979 private medical note shows diagnoses of acute 
and chronic lumbosacral strain, congenital spondylolisthesis 
L5-S1, and conversion type hysteria.  

A July 1992 VA X-ray report includes a diagnosis of mild 
degenerative changes; it was also noted that no acute injury 
was identified.  

In the course of a July 1992 VA examination the veteran 
provided a history of an in-service lower back injury.  The 
diagnoses included degenerative arthritis of the lumbosacral 
spine.  

A May 2004 from a private physician, Dr. H.D.J, states that 
he had cared for the veteran since the late 1980's.  He 
mentioned that this treatment had involved the veteran's 
back.  The physician opined that the veteran's back problems 
were as likely as not due to the incident which incurred in 
basic training.  

A May 2004 letter from a private physician, Dr. M.J.E, shows 
that the physician opined that it was more likely than not 
that the veteran's fall from a training obstacle on June 3, 
1968, aggravated his previously asymptomatic 
spondylolisthesis.  

Numerous written lay statements on file, associated with the 
record in May 2004, essentially attest to the veteran's 
provided history of physical abuse in service as well of his 
incurring a back injury resulting from a fall.  

The veteran is also shown to have been afforded a VA 
examination in December 2005 at which time his low back was 
to be addressed.  He claimed to have injured his back in June 
1968.  He added that he fell from a training obstacle in boot 
camp.  Following examination of the veteran, osteoarthritis 
with degenerative disc disease of the lumbar spine was 
diagnosed.  The examiner attributed the disorder to bilateral 
spondylolysis L5 with spondylolithesis of L5-S1.  

An addendum report, supplied one week later, also in December 
2005, shows that the VA examiner acknowledged that the 
veteran had a low back disorder which represented both a 
disease process and residuals of injury.  He opined that the 
veteran likely began life with a congenital pars 
interarticularis defect at L5 bilaterally.  This was likely 
mildly aggravated in service, due to the fall in 1968.  The 
Board notes here that a 1968 fall has not been substantiated 
by review of the complete medical record.  The examiner 
further opined that the veteran's back pain really became 
symptomatic after his August 1977 work-related injury.  As to 
how the back disorder of the veteran began, the examiner 
opined that it is a congenital condition that first 
manifested symptoms in high school.  The examiner commented 
also that the pre-existing back disorder was aggravated by 
service, but "probably not much, and one would have to 
resort to speculation to estimate how much."  He added that 
the "real aggravation" appeared to be related to the August 
1977 work-related accident.  The examiner noted that the 
veteran's back problem began before July 1969, and that the 
veteran's in-service fall temporarily aggravated his 
congenital back disorder, but not permanently.

The Board's December 2004 remand directed, inter alia, that 
the following be completed:

The veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any low back 
disorder found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  Prior to the 
examination, the examiner should review 
the claims folder, including the 
appellant's service medical records from 
1968 to 1969.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to address the 
following matters:  (a) does the 
appellant currently have a low back 
disorder, or other chronic orthopedic 
disability (or disabilities)?  (b) if he 
has such a disability (or disabilities), 
does it represent a disease process or 
the residuals of an injury?  (c) taking 
into consideration the evidence 
incorporated in the 1968 and 1969 service 
medical records, when was the disability 
(or disabilities) incurred?  (d) If any 
disability was incurred before June 1968, 
was there an increase in disability, 
beyond the natural progress of the 
disorder, during a period of military 
duty?  (e)  If any diagnosed disability 
was incurred after July 1969, the 
examiner is requested to provide an 
opinion concerning the etiology of any 
back disorder or orthopedic disease found 
to be present, to include whether it is 
at least as likely as not (i.e., at least 
a 50-50 probability) that any currently 
diagnosed back disorder or orthopedic 
disease was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  (f) The examiner 
is particularly requested to reconcile 
the opinions expressed in the May 2004 
written statements from Dr. H.D.J. (to 
the effect that it is as likely as not 
that the veteran's chronic back pain is 
due to an injury sustained during basic 
training) and Dr. M.J. E. (to the effect 
that it is more likely than not that the 
appellant's June 1968 fall from a 
training obstacle aggravated his 
previously asymptomatic spndylolisthesis) 
and the September 2001 VA examination 
report diagnosing degenerative disk 
disease and degenerative arthritis of the 
lumbosacral spine.  A complete rationale 
should be provided for all opinions 
expressed.  The claims files should be 
made available to the reviewer prior to 
the examination and the examination 
report should indicate whether the 
veteran's medical records were reviewed.

Unfortunately, the December 2005 VA examination (that the 
Board parenthetically observes also addressed the veteran's 
service connection claim for hepatitis C) failed to address 
and provide all of the requested medical opinions.  
Specifically, while the examining physician seemed to attempt 
to address each of the requested medical questions - listed 
as (a) through (f), he did not adequately respond to the 
medical questions set out in (d) and (e).  

For example, the December 2005 VA examiner, while finding 
that a back disability was incurred before June 1968 which 
was aggravated by service, but "probably not much," the 
examiner did not comment as to the aggravation was aggravated 
"beyond the natural progression of the disorder."  (The 
Board does observe that a March 1970 statement from a private 
physician notes that the veteran was examined in August 1967 
for a football physical, at which time the examination was 
negative.)  Also, while the examiner was asked, in the event 
that he found that any diagnosed disability was incurred 
after July 1969, to opine concerning the etiology of any back 
disorder or orthopedic disease found to be present, to 
include whether it is at least as likely as not (i.e., at 
least a 50-50 probability) that any currently diagnosed back 
disorder or orthopedic disease was caused by military 
service, or whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability), the examiner 
solely indicated that the "back problem began before 7/79."  
These deficiencies mandate further development.  Stegall v. 
West, 11 Vet. App. at 268.

Therefore, this case is REMANDED for the following action:

1.  The RO/AMC should forward the claim 
folder to the VA examiner who examined 
the veteran's back in December 2005.  
(If, and only if, that physician is 
unavailable, should the veteran should be 
scheduled for a new VA orthopedic 
examination by an appropriate physician 
to determine the etiology of any back 
disorder found to be present as 
delineated in #2, below.)  After 
reviewing the claim folder, to include 
the December 2005 examination report 
findings, by means of an addendum report, 
the physician is requested to address the 
following:

(a)  If any disability was incurred 
before June 1968, was there an 
increase in disability, beyond the 
natural progress of the disorder, 
during a period of military duty?

(b)  If any diagnosed disability was 
incurred after July 1969, the 
examiner is requested to provide an 
opinion concerning the etiology of 
any back disorder or orthopedic 
disease found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 50-
50 probability) that any currently 
diagnosed back disorder or 
orthopedic disease was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).  

If the examiner cannot offer an 
opinion without engaging in 
speculation the examiner should so 
state.

2.  If, and only if, the physician who 
examined the veteran's back in December 
2005 is unavailable, should the RO/AMC 
schedule the veteran for a new VA 
orthopedic examination, performed by an 
appropriate physician, to determine the 
etiology of any low back disorder found 
to be present.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  Prior to the examination, 
the examiner should review the claims 
folder, including the appellant's service 
medical records from 1968 to 1969.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

The examiner is requested to address the 
following matters:

(a)  does the appellant currently 
have a low back disorder, or other 
chronic orthopedic disability (or 
disabilities)?

(b)  If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of 
an injury?

(c)  Taking into consideration the 
evidence incorporated in the 1968 
and 1969 service medical records, 
when was the disability (or 
disabilities) incurred?

(d)  If any disability was incurred 
before June 1968, was there an 
increase in disability, beyond the 
natural progress of the disorder, 
during a period of military duty?

(e)  If any diagnosed disability was 
incurred after July 1969, the 
examiner is requested to provide an 
opinion concerning the etiology of 
any back disorder or orthopedic 
disease found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 50-
50 probability) that any currently 
diagnosed back disorder or 
orthopedic disease was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).

(f)  In rendering an opinion, the 
examiner is particularly requested 
to reconcile the opinions expressed 
in the March 1970 letter from a 
private physician, Dr. M.A.C. (which 
notes that the veteran was examined 
in August 1967 for a football 
physical, at which time the 
examination was negative); in the 
May 2004 written statements from Dr. 
H.D.J. (to the effect that it is as 
likely as not that the veteran's 
chronic back pain is due to an 
injury sustained during basic 
training) and Dr. M.J.E. (to the 
effect that it is more likely than 
not that the appellant's June 1968 
fall from a training obstacle 
aggravated his previously 
asymptomatic spondylolisthesis); and 
by the September 2001 VA examiner 
(diagnosing degenerative disk 
disease and degenerative arthritis 
of the lumbosacral spine).

A complete rationale should be 
provided for all opinions 
expressed.  The claims files 
should be made available to the 
reviewer prior to the 
examination and the examination 
report should indicate whether 
the veteran's medical records 
were reviewed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
examination scheduled in conjunction with 
this remand, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the ordered action was not 
undertaken or was undertaken in a 
deficient manner, take appropriate 
corrective action.  Stegall, supra.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for a low back disorder.  If 
the benefit sought on appeal is not 
granted, the RO must issue a SSOC.  The 
RO should provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


